UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 DT COMMUNICATIONS, INC. (Exact Name of registrant specified in its charter) Delaware 80-0538922 State of other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 7325 Oswego Road, Liverpool, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (315)451-7515 With Copies to: Benjamin Tan, Esq.
